Judgment of the Supreme Court, Nassau County, dated June 21, 1966, which annulled a determination of appellant Zoning Board of Appeals and directed the board to issue the variances requested by petitioner, reversed, on the law, without costs, and proceeding remitted to the Special Term for a hearing as indicated herein and for a new determination. No questions of fact were considered. A hearing in accordance with the opinion of the Court of Appeals in Matter of Fulling v. Palumbo (21 NY 2d 30) should be held. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur. [50 Misc 2d 392.]